EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tina Thomas on July 21, 2021.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 1 has been amended as follows: 
- -  	A bicycle control assembly for operating an electromechanical gear shifting device, comprising: 
a graspable housing mountable to the bicycle; 
a power supply disposed within the housing; a first operating member movably connected to the housing; a printed circuit board ("PCB") disposed on the first operating member, the PCB having a first side and a second side; an electrical switch disposed on first operating member; 
a controller disposed on the first operating member in communication with the electrical switch and configured to generate a signal to change a shift position of the gear shifting device responsive to an input from the electrical switch; 
a communications module in communication with the controller and an antenna, the antenna being located away from the communications module and the antenna entirely located on the PCB in communication with the controller and configured to send the signal; and 
a cable extending from the housing to the first operating member communicating power between the power supply in the housing and the PCB, wherein the electrical switch is located on the first side of the PCB and the antenna is located on the second side of the PCB. - -
Claim 8 has been cancelled.
In claim 9, line 1, the recitation “The bicycle control assembly of claim 8” has been replaced with - - The bicycle control assembly of claim 7 - -.
In claim 10, line 1, the recitation “The bicycle control assembly of claim 8” has been replaced with - - The bicycle control assembly of claim 7 - -.
REASONS FOR ALLOWANCE
Claims 1-7 and 9-20 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising A bicycle control assembly for operating an electromechanical gear shifting device, comprising:  a graspable housing mountable to the bicycle;  a power supply disposed within the housing; a first operating member movably connected to the housing; a printed circuit board ("PCB") disposed on the first operating member, the PCB having a first side and a second side; an electrical switch disposed on first operating member; a controller disposed on the first operating member in communication with the electrical switch and configured to generate a signal to change a shift position of the gear shifting device responsive to an input from the electrical switch; a communications module in communication with the controller and an antenna, the antenna being located away from the communications module and the antenna entirely located on the PCB in communication with the controller and configured to send the signal; and  a cable extending from the housing to the first operating member communicating power between the power supply in the housing and the PCB, wherein the electrical switch is located on the first side of the PCB and the antenna is located on the second side of the PCB, as required by claim 1.  Hara (U.S. P.G. Publication No. 2014/0070930 A1), Gao (U.S. P.G. Publication No. 2014/0352478 A1), Sala et al. (U.S. P.G. Publication No. 2015/0259025 A1), and Miki et al. (U.S. Patent No. 2009/0315692 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, a printed circuit board ("PCB") disposed on the first operating member, the PCB having a first side and a second side; a communications module in communication with the controller and an antenna, the antenna being located away from the communications module and the antenna entirely located on the PCB in communication with the controller and configured to send the signal; and wherein the electrical switch is located on the first side of the PCB and the antenna is located on the second side of the PCB.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656